

116 HR 8545 IH: Beat China by Harnessing Important, National Airwaves for 5G Act of 2020
U.S. House of Representatives
2020-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8545IN THE HOUSE OF REPRESENTATIVESOctober 6, 2020Mr. Walden (for himself, Mr. Latta, and Mr. Guthrie) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo provide for the reallocation and auction of the electromagnetic spectrum between the frequencies of 3450 megahertz and 3550 megahertz, and for other purposes.1.Short titleThis Act may be cited as the Beat China by Harnessing Important, National Airwaves for 5G Act of 2020 or the Beat CHINA for 5G Act of 2020. 2.Reallocation and auction of 3450–3550 MHz spectrum band(a)Withdrawal or modification of Federal Government assignmentsThe President, acting through the Assistant Secretary of Commerce for Communications and Information, shall—(1)not later than 180 days after the date of the enactment of this Act, in coordination with relevant Federal users, begin the process (if necessary) of withdrawing or modifying the assignments to Federal Government stations of the electromagnetic spectrum between the frequencies of 3450 megahertz and 3550 megahertz, inclusive; and(2)not later than 30 days after completing any such necessary withdrawal or modification under paragraph (1), notify the Commission that the withdrawal or modification is complete.(b)Reallocation and auction(1)In generalThe Commission shall—(A)revise the non-Federal allocation for the electromagnetic spectrum between the frequencies of 3450 megahertz and 3550 megahertz, inclusive, to permit flexible-use services; and(B)notwithstanding paragraph (15)(A) of section 309(j) of the Communications Act of 1934 (47 U.S.C. 309(j)), not later than December 31, 2021, begin a system of competitive bidding under such section to grant new initial licenses for the use of such spectrum, subject to flexible-use service rules.(2)Exemption from notification requirementThe first sentence of section 113(g)(4)(A) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 923(g)(4)(A)) shall not apply with respect to the system of competitive bidding required by paragraph (1)(B).(3)Proceeds to cover 110 percent of Federal relocation or sharing costsNothing in paragraph (1) shall be construed to relieve the Commission from the requirements of section 309(j)(16)(B) of the Communications Act of 1934 (47 U.S.C. 309(j)(16)(B)).(c)Commission definedIn this section, the term Commission means the Federal Communications Commission.